IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

U.S. BANK N.A., AS TRUSTEE, ON
BEHALF OF THE HOLDERS OF THE                    No. 72526-2-1
THORNBURG MORTGAGE
SECURITIES TRUST 2005-4                         DIVISION ONE
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2005-4, its
successors in interest and/or assigns,

                       Respondent,

               v.



BLAIR LA MOTHE,                                 UNPUBLISHED OPINION


                       Appellant,               FILED: March 7, 2016

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
SOLELY AS NOMINEE FOR LIBERY
FINANCIAL GROUP, INC.; U.S. BANK
NATIONAL ASSOCIATION, AS
TRUSTEE OF THE BANC OF
AMERICA FUNDING 2007-D, its
successors in interest and/or assigns;
OCCUPANTS OF THE PREMISES; and
any persons or parties claiming to have
any right, title, estate, lien or interest in
the real property described in the
complaint,

                       Defendants.
No. 72526-2-1/2



       Becker, J. — Blair La Mothe appeals the summary judgment and decree

of foreclosure entered in favor of U.S. Bank NA. Because U.S. Bank was the

holder of a promissory note given by La Mothe, summary judgment was

appropriate. We affirm.

       On October 3, 2005, La Mothe executed a promissory note in the amount

of $1,500,000 in favor of Liberty Financial Group Inc. Liberty endorsed the note

in blank through an allonge. The note was secured by a deed of trust

encumbering La Mothe's residential property in Kirkland. The deed of trust

identified Liberty as the lender and Mortgage Electronic Registration System

(commonly referred to as "MERS"), "a separate corporation that is acting solely

as a nominee for Lender and Lender's successors and assigns," as the

beneficiary.

       It is undisputed that La Mothe stopped making payments on the note

sometime in 2009.


       On December 18, 2009, Select Portfolio Servicing Inc. obtained the

servicing rights to La Mothe's loan.

       On December 31, 2009, MERS, acting as Liberty's nominee, assigned the

deed of trust to TMST Home Loans Inc.

       On July 30, 2010, Select sent La Mothe a notice of default.

       On January 29, 2013, TMST assigned the deed of trust to U.S. Bank as

trustee for the Thomburg Mortgage Securities Trust 2005-4 Mortgage Pass-

Through Certificates, Series 2005-4.
No. 72526-2-1/3



       On March 11, 2013, U.S. Bank filed a complaint for a money judgment

against La Mothe and a decree of foreclosure on the deed of trust.

       The parties filed cross motions for summary judgment. In support of its

motion, U.S. Bank attached two declarations of David Recksiek, a Select

document control officer, and a copy of the note and deed of trust. La Mothe

moved to strike Recksiek's declarations.

      At the summary judgment hearing, U.S. Bank produced the original

promissory note signed by La Mothe. The trial court granted summary judgment

in favor of U.S. Bank. The trial court denied La Mothe's motion for summary

judgment dismissal and to strike Recksiek's declaration. The trial court

subsequently denied La Mothe's motion for reconsideration, entered a decree of

foreclosure, and granted U.S. Bank a deficiency judgment. La Mothe appeals.

      We review an order granting summary judgment de novo, performing the

same inquiry as the trial court. Owen v. Burlington N. & Santa Fe R.R. Co., 153

Wn.2d 780, 787, 108 P.3d 1220 (2005). A motion for summary judgment will be

granted where there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law. CR 56(c). A material fact is one

on which the outcome of the litigation depends. Greater Harbor 2000 v. City of

Seattle. 132 Wn.2d 267, 279, 937 P.2d 1082 (1997). The initial burden is on the

moving party to show there is no genuine issue of any material fact. CR 56(e);

Vallandiqham v. Clover Park Sch. Dist. No. 400. 154 Wn.2d 16, 26, 109 P.3d 805

(2005). The burden then shifts to the nonmoving party to "set forth specific facts

to rebut the moving party's contentions and show that a genuine issue as to a

                                         3
No. 72526-2-1/4



material fact exists." Allard v. Bd. of Regents of Univ. of Wash.. 25 Wn. App.

243, 247, 606 P.2d 280, review denied, 93 Wn.2d 1021 (1980).

                          EVIDENTIARY CHALLENGES

      La Mothe contends the trial court erred in considering the Recksiek

declaration and its supporting documents. We review de novo any evidentiary

rulings made in conjunction with a summary judgment order. Folsom v. Burger

King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998).

      Recksiek's initial declaration stated, in relevant part:

             1.   I am a Document Control Officer with Select Portfolio
      Services, Inc. ("SPS"). I am over the age of eighteen and have
      personal knowledge of the facts set forth in this declaration. I make
      this declaration based on my personal knowledge and my review of
      records maintained by, or for the benefit of, SPS in the ordinary
      course of its business, which records, in turn, are based on
      information and data placed in the records by persons who have
      knowledge of the information and data at the time they are
      recorded in the records. SPS and its agents and employees rely
      upon these records in the ordinary course of business.


             3.   Attached hereto as Exhibits B and C are true and correct
      copies of the Note and Deed of Trust executed by Blair La Mothe in
      favor of Liberty Financial Group, Inc. ("Liberty"), and the Allonge to
      the Note executed in blank by Liberty. The originals of these
      documents are maintained by a custodian on behalf of the Trust
      and USB as trustee, and the originals have been delivered to John
      E. Glowney and Stoel Rives LLP, as counsel for the Trust and USB
      as trustee, to show the Court that the Trust and USB as trustee,
      possess and own the Note and Deed of Trust.

             4. The outstanding principle [sic] due and owing on the note
       as of May 6, 2014 is $1,497,688.60. In addition, La Mothe failed to
       make the monthly payment due on July 1, 2009, and has made no
       payments on the Note and Deed of Trust since that date, or for
       more than almost five years. Following is a summary of the primary
       amounts due, owing, and unpaid by La Mothe as of May 6, 2014:
No. 72526-2-1/5



              Principal:                           $1,497,688.60
              Accrued unpaid interest:             $ 424,589.05
              Escrow advances:                     $   64,955.92
              Suspense balance:                    $    6 754.38
              Total due, owing and unpaid:         $1.980.479.19

       Recksiek subsequently submitted a second declaration further describing

Select's record-keeping procedures. Recksiek's second declaration stated that

Select employees regularly review copies of the note and deed of trust as part of

routine audits of its loan files to ensure the reliability of its business records, and

maintained detailed records of loan payments and other transactions.

       CR 56(e) provides, in relevant part:

       Supporting and opposing affidavits shall be made on personal
       knowledge, shall set forth such facts as would be admissible in
       evidence, and shall show affirmatively that the affiant is competent
       to testify to the matters stated therein. Sworn or certified copies of
       all papers or parts thereof referred to in an affidavit shall be
       attached thereto or served therewith.

       Statements in a declaration based on a review of business records satisfy

the personal knowledge requirement of CR 56(e) if the declaration satisfies the

business records statute, RCW 5.45.020. Discover Bank v. Bridges. 154 Wn.

App. 722, 726, 226 P.3d 191 (2010). RCW 5.45.020 provides that a business

record is admissible as competent evidence if:

       the custodian or other qualified witness testifies to its identity and
       the mode of its preparation, and if it was made in the regular course
       of business, at or near the time of the act, condition or event, and if,
       in the opinion of the court, the sources of information, method and
       time of preparation were such as to justify its admission.

       RCW 5.45.020. Under this statute, the "custodian" and "other qualified

witness" need not be the person who created the record. State v. Ben-Neth. 34
No. 72526-2-1/6



Wn. App. 600, 603, 663 P.2d 156 (1983). "Testimony by one who has custody of

the record as a regular part of his work . . . will suffice." Ben-Neth. 34 Wn. App.

at 603.


          Here, Recksiek's declarations satisfy the requirements of CR 56(e) and

RCW 5.45.020. Recksiek declared under penalty of perjury that (1) as a

document control officer with Select he was personally familiar with Select's

record-keeping practices, (2) that Select acquires and reviews copies of the note

and deed of trust when it becomes the servicer of a loan, and (3) the attached

records were true and correct copies of documents made in the ordinary course

of business at or near the time of the transaction. The trial court did not err by

considering the declarations and attached records.

                               HOLDER OF THE NOTE

          La Mothe next contends the trial court erred in granting summary

judgment because U.S. Bank did not establish it held the original note. A holder

is a "person in possession of a negotiable instrument that is payable either to

bearer or to an identified person that is the person in possession." RCW 62A.1-

201(21)(A). The holder of a note is the party entitled to enforce it. RCW 62A.3-

301. Because the note was endorsed in blank and U.S. Bank had actual

physical possession of the note, it was the holder of the note with the right to

enforce it.

          La Mothe contends that the copy of the note attached to the Recksiek

declaration, which bore a barcode stamped at the bottom of the first page and

the copy of the allonge, which bore the text "Multistate Note Allonge" on the

                                           6
No. 72526-2-1/7



bottom left corner, appeared different than the original note and allonge

presented by U.S. Bank at the summary judgment hearing, which did not contain

the barcode or text. However, La Mothe's observation does not constitute a

genuine issue of material fact as to the authenticity of the original note. La Mothe

does not argue that the note appears to have been modified or forged in any

way, and a review of the copy and original evince no differences other than this

inconsequential marginalia. Nor does La Mothe dispute that his signature was

on the original note produced at the hearing. See RCW 62A.3-308(a) (a

signature on a promissory note is presumed authentic and authorized unless the

validity of the signature is specifically denied in the pleadings).

       La Mothe argues that even if U.S. Bank established that it was the holder

of the note at the time of the summary judgment hearing, summary judgment was

improper because U.S. Bank failed to show itwas the holder at the time it filed

the complaint. But La Mothe cites to no relevant or controlling authority in

support of this proposition. The presentation of the note at the time of the

summary judgment hearing is sufficient to prove U.S. Bank's status as the holder

of the note. See Deutsche Bank Nat'l Trust Co. v. Slotke, No. 73631-1-1, slip. op.

at 9 (Wash. Ct. App. Jan. 11,2016).

       La Mothe next argues that U.S. Bank did not adequately establish a chain

of title to the deed of trust. But a note endorsed in blank is negotiated by

physical transfer. Because U.S. Bank demonstrated that it physically possessed

La Mothe's note, no chain of title was necessary.
No. 72526-2-1/8



       Finally, La Mothe argues that U.S. Bank did not have authority to enforce

the note because the note was assigned to the trust after the closing date

specified in the trust's pooling and servicing agreement. Again, because U.S.

Bank was in physical possession of the note at the time of the summary

judgment hearing, it was entitled to enforce it. And to the extent La Mothe is

attempting to challenge Liberty's compliance with the pooling and servicing

agreement, he lacks standing to do so because he is not a party to the

agreement. See In re Davies. 565 F. App'x 630, 633 (9th Cir. 2014).

                            BREACH OF CONTRACT

       La Mothe contends that U.S. Bank was not entitled to foreclose on the

deed of trust because it breached several of its terms. First, La Mothe contends

that U.S. Bank did not give him notice prior to initiating foreclosure proceedings,

as required by deed of trust. This claim lacks merit because the record shows

that La Mothe received a notice of default nearly three years prior to U.S. Bank

filing suit. Next, La Mothe argues that U.S. Bank failed to notify him when Select

became the loan servicer. However, the notice of default clearly indicated that

Select was the entity to which La Mothe's payments were due.

       Finally, La Mothe contends that U.S. Bank was not entitled to initiate

foreclosure proceedings without applying the amount held in a suspense account

to the outstanding principal. The record shows that at the time Select issued the

notice of default, a balance of $6,754.38 remained in a suspense account

pending payment in full. But La Mothe presents no evidence to show he was not



                                          8
No. 72526-2-1/9



credited with that amount against the principal or accrued interest prior to the

judgment.

                                  DUE PROCESS

       La Mothe contends that he was denied due process at the summary

judgment hearing because the trial court did not read the pleadings he submitted.

The record does not support this claim. The trial court noted at the hearing that

U.S. Bank's responsive briefing did not appear to address one of La Mothe's

arguments but that he could possibly have overlooked it given that the pleadings

and exhibits comprised over 2,500 pages. There was no due process violation.

                               MOTION TO STRIKE

       La Mothe assigns error to the order denying his motion to strike

Recksiek's declaration.1 But La Mothe did not designate this order in either his

original or amended notice of appeal, as required by the Rules of Appellate

Procedure. See RAP 5.3(a)(3) (a notice of appeal must designate the decisions

for which review is sought). In any event, La Mothe's challenge lacks merit.

La Mothe contends that he was entitled to have Recksiek's declaration stricken

pursuant to CR 56(f) because Recksiek was uncooperative during his deposition.

But CR 56(f) provides that ifa party "cannot present by affidavit facts essential to

justify the party's opposition" to a summary judgment motion, "the court may


       1 We note that materials submitted to the trial court in connection with a
motion for summary judgment cannot actually be stricken from consideration but
remain in the record to be considered on appeal, so it is misleading to
denominate as a motion to strike what is actually an objection to the admissibility
of evidence. See Cameron v. Murray. 151 Wn. App. 646, 658, 214 P.3d 150
(2009), review denied. 168 Wn.2d 1018 (2010).
No. 72526-2-1/10



refuse the application for judgment or may order a continuance to permit

affidavits to be obtained or depositions to be taken or discovery to be had or may

make such other order as is just." If, as La Mothe alleges, he was unable to

obtain the information he sought during discovery, the remedy provided by

CR 56(f) is a continuance, not the striking of evidence.

                               RECONSIDERATION

       Finally, La Mothe contends that the trial court erred in denying his motion

for reconsideration. We review the trial court's denial of a motion for

reconsideration for abuse of discretion. Brinnon Grp. v. Jefferson County. 159

Wn. App. 446, 485, 245 P.3d 789 (2011). Because La Mothe failed to establish

any of the grounds under CR 59(a) justifying a reconsideration of the summary

judgment order, the trial court did not abuse its discretion.

       Affirmed.




                                                     %ecke.£.
WE CONCUR:




                                          10